DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 1/18/2022.
Claims 1-24 are pending. Claims 1, 13 have been amended. Claims 9-12, 21-24 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/28/2022 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim 1-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Bosko et al. (US 2016/0020986 A1, hereinafter Bosko) in view of Billi-Duran et al. (US-20180089870-A1, hereinafter Billi-Duran), further in view of Blick (US 20100050116 A1)

Regarding Claim 1, Bosko teaches a laboratory monitoring apparatus with augmented video display for use with a laboratory environment having plural diagnostic apparatus (Bosko, Paragraph [0034], [0089]-[0091], a system for aggregating diagnostic, educational, and service information related to one or more diagnostic analyzers operating within one or more laboratories. information may include various 3D models of the selected analyzer that may be utilized by a so-called augmentation reality engine (ARE) of computer to to ascertain a view from which the user is viewing the analyzer, which in turn a real-time video image of the analyzer to be displayed on the page, where diagnostic analyzer related information is displayed on a portable computer display), 
comprising: an image capture device for selectively capturing an optical image of at least a portion of the laboratory environment (Bosko, Paragraph [0089],
user may be prompted to Scan or capture a video image of a QR code or other identifier placed on the analyzer to identify the analyzer, The user may then be instructed to press a launch button may cause a real-time video image of the analyzer to be displayed);
(Bosko, Paragraph [0089], a list of analyzers in the lab to choose from or an input field in which the user may specify the model of the analyzer for which training is desired. In some implementations, the user may be prompted to scan or capture a video image of a QR code or other identifier placed on the analyzer to identify the analyzer);
an image transmission device, in communication with the image capture device, for selectively transmitting the captured optical image over a communications medium (Bosko, Paragraph [0040], [0044]-[0045], [0089], the user may be prompted to scan or capture, using a camera, a video image of a QR code placed on the analyzer to identify the analyzer, where a server <read on image transmission device> having a network connection to a diagnostic analyzer, displays information related to the diagnostic analyzer on a portable computer, where the server is in communication with database servers that store <read on transmitting> various types of information related to the analyzers based on authenticating level <read on selectively> the user);
an image receiver, in communication with the image transmission device via the communications medium, for receiving the transmitted optical image from the image transmission device (Bosko, Paragraph [0040], [089], the server is in communication with database servers that store various types of information related to the analyzers from captured image information related to the analyzers); 
(Bosko, Paragraph [0008], [0089], (the portable computer is configured to display a video image of the analyzer); and an image processor, in communication with the image receiver and the image display device, for selectively generating a display of at least a portion of the captured optical image on the image display device (Bosko, Paragraph [0040], [0078], [0089], the user is prompted to captures a video image of the QR code to identify the analyzer, where a server <read on image transmission device> having a network connection to an diagnostic analyzer, displays <read on selectively generating> image information related to a selected diagnostic analyzer on a portable computer <read on image display device>,  where the server is in communication with database servers <read on image receiver>  that store various types of information related to the analyzers) for receiving user input via a touch sensitive screen of the image display device for correlating the user input with respective portion of the contemporaneous selectively generated display to generate correlated display data (Bosko, Paragraph [0037], [0057], the smart device is a wireless, portable computer <read on image display device> with a touch screen interface, and a user information section displays information associated with the user [0058], the home screen also includes a feedback button, a help button, and an alerts button, where activation of the help button may bring up a dialog box with context sensitive help information related to the various sections being displayed <read on correlating the user input with a cotemporaneous selectively generated display> on the tablet at any given time; [0010], displaying information related to the diagnostic analyzer on a portable computer having a network connection to the at least one server includes receiving, diagnostic analyzer information generated by a diagnostic analyzer)
a laboratory manager in communication with at least one of the plural diagnostic apparatus at least for receiving operating status information therefrom (Bosko, Paragraph [0034], [0113], The system also obtains information <read on operating status information> directly from diagnostic analyzers operating within the laboratories; Any kind of computer system or other apparatus adapted for carrying out the methods described herein is suited) and data the image processor, at least for receiving the correlated display conveyed by the image processor (Bosko, Paragraph [0009], [0109], The computer system 900 may include a display or any other display suitable for conveying information. The display 930 may act as an interface for the operator to see the functioning of the processor; diagnostic analyzer related information is received from the at least one server) for selectively directing the image processor to embed a rendered graphical element within the generated display [[ identifying the precise location of one or more of the plural diagnostic apparatus within the laboratory environment ]] in response to the received status information, the graphical element for communicating [[ (a) alphanumeric operating ]] status information,[[  and (b) location information ]] regarding one or more of the plural diagnostics apparatus within the laboratory environment to a user viewing the display on the image display device (Bosko, Paragraph [0036], [0055], [0074], [0078], [0080], [0082], the analyzer( s) 607 communicates the status information to the M2M server and the M2M server forwards the status information <read on received status> to the PCS; a connected icon <read on graphical element> is displayed <read on embed a rendered graphical element> within the information section <read on generated display> on the tablet to represent the connection status of the selected analyzer operated by the lab manager <read on selectively directing>, where the connected icon is shown in green to indicate that the selected analyzer is in communication with a server of the central system network, where the server obtains additional information associated with the selected analyzer and communicates <read on directing the image processor> that additional information along with the status information to the tablet computer having a user>).
[[ and for communicating with the at least one of the plural diagnostic apparatus according to the correlated conveyed data from the image processor ]]
But Bosko does not explicitly disclose communicating (a) alphanumeric operating status information, and (b) location information [[ regarding one or more of the plural diagnostics apparatus ]].
However, Billi-Duran teaches for selectively directing the image processor (Billi-Duran, Fig. 3, Element 320 Image Processor(s)) to embed a rendered graphical element within the generated display (Billi-Duran, Fig. 16, Step 1610, Generate an augmented reality presentation that causes at least a subset of the available data items to be rendered on the user's field of view) in response to the received status information and the received correlated display data (Billi-Duran, Paragraph [0035], or captured time series data that is collected during operation of the automation system ( e.g., status information for multiple points in time, diagnostic occurrences  <read on correlated display data>, etc.))
(Billi-Duran, Paragraph [0050], [0053], augmented reality presentations can include graphical overlays that are superimposed over a user's field of view of his or her surroundings via a wearable computer. These graphical overlays can include, but are not limited to, operational or status data indicators (both alphanumerical and icon-based indicators) for an industrial system or device within the user's field of view, indicators that direct a user to a location of an industrial system or device within a plant environment <read on laboratory environment> for which a maintenance issue has been detected).
[[ and for communicating with the at least one of the plural diagnostic apparatus according to the correlated conveyed data from the image processor ]]
Billi-Duran and Bosko are analogous since both of them are dealing with using graphical interface to track the status information in an environment by augmented reality. Bosko provided a way of using diagnostic device to track the status information related to diagnostic analyzer and display the status information on screen. Billi-Duran provided a way of tracking the status data by using alphanumerical and icon indictors to report the location of the particular device in the environment and display on the screen in the augmented reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using alphanumerical and data and report location of the device taught by Billi-Duran into modified invention of Bosko such that when monitoring and analyzing  
But the combination does not explicitly disclose identifying the precise location of one or more of the plural diagnostic apparatus and for communicating with the at least one of the plural diagnostic apparatus according to the correlated conveyed data from the image processor.
However, Blick teaches for selectively directing the image processor to embed a rendered graphical element within the generated display (Blick, Paragraph [0013], more adaptable to graphical reporting of data <read on graphical element> on computer screens <read on display> and hand held physician modules) identifying the precise location of one or more of the plural diagnostic apparatus within the laboratory environment in response to the received status information and the received correlated display data (Blick, Paragraph [0023], laboratory results management center 102 is illustrated in FIG. 1 as including one or more computers or work stations 120 to facilitate operation thereof. Once received at the laboratory site 104 <read on precise location>, the sample may be tested using laboratory testing equipment 124. Results and/or related information <read on correlated display data> about the results from the laboratory testing can then be inputted into computer 126), the graphical element for communicating (a) alphanumeric operating status information (Blick, Paragraph [0043], an alphanumeric input device 222, including alphanumeric and other keys, may be coupled to bus 201 for communicating information and/or command selections to processor 202), and (b) location information regarding one or more of the plural diagnostics apparatus within the environment to a user viewing the display on the image display device (Blick, Paragraph [0022], the results reporting system 100 can include laboratory results management center 102 in communicative contact with various other elements of the reporting system; [0031], input devices 124 can also be included to allow remote and portable access to service site computers 106 as well as laboratory results management center 102 (or other aspects of laboratory results system <read on diagnostics apparatus>  from various locations in or near the service site 106A) and for communicating with the at least one of the plural diagnostic apparatus according to the correlated conveyed data from the image processor (Blick, Paragraph [0020], [0022], results reporting system 100 can include laboratory results management center in communicative contact with various other elements of the reporting system; result reports can be displayed on a computer display and can include selectable icons that, when selected, display additional information related to the displayed results).
Blick and Bosko are analogous since both of them are dealing with using graphical interface to track the status information in an environment by augmented reality. Bosko provided a way of using diagnostic device to track the status information related to diagnostic analyzer and display the status information on screen. Blick provided a way of tracking the status data by identifying the location of the devices of the attached data and to using text to present the status information to the user for viewing. Therefore, it would have been obvious to one of ordinary skill in the art before 

Regarding Claim 2, the combination of Bosko, Billi-Duran and Blick teaches the invention in claim 1.
Bosko further teaches wherein: the image capture device is a video camera (Bosko, Paragraph [0089], the user is prompted to scan or capture a video image using the tablet camera); and the optical image is a real time video image of at least a portion of the laboratory environment (Bosko, Paragraph [0089], a real-time video image of the analyzer in the lab is displayed).

Regarding Claim 3, the combination of Bosko, Billi-Duran and Blick teaches the invention in claim 2.
Bosko further teaches wherein the image processor is for selectively displaying at least a temporal portion of the optical image on the image display device (Bosko, Paragraph [0078], [0089], [0091], [0100], a real-time video image of a selected analyzer in the lab is displayed, where the system may superimpose over a panel of the analyzer a shaded pattern that moves with the analyzer in real-time as the user moves the tablet relative to the analyzer, where the server communicates additional information for a selected analyzer along with the status information to the tablet computer; it is noted since the system is continuously tracking and displaying the image, it is considered temporal portion of image is displayed).

Regarding Claim 4, the combination of Bosko, Billi-Duran and Blick teaches the invention in claim 2. 
Bosko further teaches wherein the image processor is for displaying the real time video image on the image display device (Bosko, Paragraph [0078], [0089], a real-time video image of the analyzer in the lab is displayed, where the server communicates additional information for a selected analyzer along with the status information to the tablet computer).

Regarding Claim 5, the combination of Bosko, Billi-Duran and Blick teaches the invention in claim 1. 
Bosko further teaches wherein the image processor is for embedding the rendered graphical element in response to selective direction from the laboratory manager (Bosko, Paragraph [0036], [0074], [0078]. [0080], [0082], a connected icon is displayed <read on embedding a rendered graphical element> on the tablet to represent the connection status of the selected analyzer operated by the lab manager <read on selective directing>, where the server communicates <read on directing the image processor> additional information for a selected analyzer along with the status information to the tablet computer),whereby the image displayed on the image display device comprises at least a portion of the captured optical image and the rendered graphical element (Bosko, Paragraph [0082], [0089], the user may be prompted to scan or capture a video image of a QR code or other identifier placed on the analyzer, and a connected icon is displayed to represent the connection status of the selected analyzer).

Regarding Claim 6, the combination of Bosko, Billi-Duran and Blick teaches the invention in claim 5. 
Bosko further teaches wherein the image processor is for embedding the rendered graphical element in response to selective direction from the laboratory manager (Bosko, Paragraph [0036], [0074], [0078], [0080], [0082] a connected icon is displayed <read on embedding a rendered graphical element> on the tablet to represent the connection status of the selected analyzer operated by the lab manager <read on selective directing>, where the server communicates additional information for a selected analyzer along with the status information to the tablet computer) by superimposing the rendered graphical element on at least a portion of the captured optical image (Bosko, Paragraph [0089], [0091], the system engine may then superimpose patterns, pointers, arrows, etc. on the captured image of the analyzer to identify certain regions of the analyzer to the user).

Regarding Claim 7, the combination of Bosko, Billi-Duran and Blick teaches the invention in claim 1. 
Bosko further teaches wherein the image processor is for embedding the rendered graphical element in response to selective direction from the laboratory manager (Bosko, Paragraph [0036}, [0074], [0078], [0080}, [0082], a connected icon is displayed <read on embedding a rendered graphical element> on the tablet to represent the connection status of the selected analyzer operated by the lab manager <read on selective directing> where the server communicates additional information for a selected analyzer along with the status information to the tablet computer) as a pop-up window comprising alphanumerical data associated with at least one of the plural diagnostic apparatus of the laboratory environment (Bosko, Paragraph [0058], [0089], activation of the help button may bring up a dialog box with context sensitive help information related to the various sections being displayed on the tablet at any given time, where the dialog box <read on pop-up window> may present a list of analyzers in the lab to choose from or an input field in which the user may specify the model of the analyzer for which training is desired).

Regarding Claim 8, the combination of Bosko, Billi-Duran and Blick teaches the invention in claim 1.
Bosko further teaches wherein the image processor is for embedding the rendered graphical element in response to selective direction from the laboratory manager (Bosko, Paragraph [0036], (0074], [0078], [0080], [0082], (a connected icon is displayed <read on embedding a rendered graphical element> on the tablet to represent the connection status of the selected analyzer operated by the lab manager <read on selective directing>, where the server communicates additional information for a selected analyzer along with the status information to the tablet computer) as a graphical status indicator associated with at least one of the (Bosko, Paragraph [0082], the connected icon <read on status indicator> may be shown in green to indicate that the selected analyzer is connected or in communication with the server).

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 1 but as a method and prior art Bpslp teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.


Response to Arguments
The rejection of Claims 1, 9, 10, 13, 21, 22 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph are withdrawn in view of Applicant’s cancellation to the independent Claims 9-12, 21-24.
Applicant’s arguments with respect to claim 1, 13 filed on 1/18/2022, with respect to rejection under 35 USC § 103 in regard to prior art combination does not teaches the limitation have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of Bosko, Billi-Duran and Blick.
In regard to Claims 2-8, 14-20, they directly/indirectly depends on independent Claims 1, 13 respectively. Applicant does not argue anything other than the independent claims 1, 13. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YuJang Tswei/           Primary Examiner, Art Unit 2619